        Case 1:21-cv-01722-SCJ Document 20 Filed 06/15/21 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


PROJECT VERITAS,

       Plaintiff,
                                           Civil Action No.
v.                                         1:21-cv-01722-SCJ

CABLE NEWS NETWORK, INC.,

       Defendant.


                           MOTION TO DISMISS

      Defendant Cable News Network, Inc. (“CNN”) hereby moves to dismiss

with prejudice the defamation Complaint filed by Project Veritas (“PV”)

pursuant to Fed. R. Civ. P. 12(b)(6). A brief supporting this Motion to Dismiss

(“Supporting Brief”) is filed herewith. L.R. 7.1, N.D.Ga.

      At issue in this case is CNN commentary that reported that Twitter

suspended PV’s account because PV violated Twitter’s policies during a time

other social media companies were “cracking down” by enforcing policies

against accounts that promoted “misinformation,” citing PV’s ban as an

example of the crackdown. PV claims the commentary defamed it by implying

the ban was for spreading “misinformation,” while Twitter stated the ban



                                       1
        Case 1:21-cv-01722-SCJ Document 20 Filed 06/15/21 Page 2 of 5




was due to “repeated violations of Twitter’s policies prohibiting the sharing –

or threats of sharing – of other people’s private information without consent.”

      As further discussed in the Supporting Brief, the Complaint must be

dismissed with prejudice because:

   1. CNN’s commentary is both substantially true (under New York law)

      and not materially false (under federal constitutional law): Twitter did

      “crackdown” on PV by enforcing its rules, PV was permanently

      suspended, and the suspension occurred amid a broader crackdown by

      social media on users promoting misinformation. PV does not contend

      any of these details are false. Instead, PV’s entire theory of defamation

      is that the commentary implicitly suggests Twitter banned PV for

      misinformation rather than for violations of a separate policy. New

      York law, the First Amendment, and Rule 12 do not permit a

      defamation claim to proceed on such a hairsplitting distinction, as this

      detail is insubstantial and immaterial to the broader gist, sting, and

      substance of the commentary, does not change its meaning, and

      therefore PV cannot establish both substantial and material falsity;

      and

            A second, independent reason for dismissing the Complaint is:



                                       2
          Case 1:21-cv-01722-SCJ Document 20 Filed 06/15/21 Page 3 of 5




      2. The Complaint does not and cannot plausibly allege CNN acted with

        the constitutionally-required “actual malice,” as the Complaint does not

        and cannot plausibly allege the commentary was known by CNN to be

        false or made with reckless disregard of the truth.

        The First Amendment requires that news media organizations such as

CNN have ample “breathing space” to “ensure robust reporting on public

figures and events.” Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th

Cir. 2016). As stated by the Eleventh Circuit in Michel in discussing

application of the actual malice requirement:

       [T]here is a powerful interest in ensuring that free speech is not
       unduly burdened by the necessity of defending against expensive
       yet groundless litigation … Forcing publishers to defend
       inappropriate suits through expensive discovery proceedings in all
       cases would constrict that breathing space in exactly the manner
       the actual malice standard was intended to prevent. The costs and
       efforts required to defend a lawsuit through that stage of litigation
       could chill free speech nearly as effectively as the absence of the
       actual malice standard altogether.

Id.

        The Complaint should be dismissed with prejudice.

        Respectfully submitted this 15th day of June, 2021.


                               /s/ Eric. P. Schroeder

                               BRYAN CAVE LEIGHTON PAISNER LLP
                               Eric P. Schroeder (Ga. Bar 629880)
                                         3
Case 1:21-cv-01722-SCJ Document 20 Filed 06/15/21 Page 4 of 5




                    Brian M. Underwood, Jr. (Ga. Bar 804091)
                    One Atlantic Center, 14th Floor
                    1201 West Peachtree Street, NW
                    Atlanta, Georgia 30309
                    Telephone: 404-572-6600
                    Facsimile: 404-572-6999
                    eric.schroeder@bclplaw.com
                    brian.underwood@bclplaw.com

                    Counsel for Defendant Cable News Network, Inc.




                             4
           Case 1:21-cv-01722-SCJ Document 20 Filed 06/15/21 Page 5 of 5




                      Local Rule 7.1(D) Certification of Compliance

        I hereby certify that the foregoing pleading has been prepared with

Century Schoolbook font, 13 point, one of the font and point selections

approved by the Court in L.R. 5.1, N.D. Ga.

        This 15th day of June, 2021.

                                         /s/ Eric P. Schroeder
                                         Eric P. Schroeder
                                         Ga. Bar 629880


                              CERTIFICATE OF SERVICE

        I hereby certify that, on this date, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send email notification

of such filing to all counsel of record.

        This 15th day of June, 2021.


                                         /s/ Eric P. Schroeder
                                         Eric P. Schroeder
                                         Ga. Bar 629880




USA.603728372.2/1FV
